 



Exhibit 10.39
AMERUS GROUP CO.
RESTRICTED STOCK UNIT AGREEMENT
     This Restricted Stock Unit Agreement dated as of ___(the “Agreement”), by
and between AmerUs Group Co. (the “Company”) and ___(“Employee”).
     The Company desires to provide restricted stock units to Employee as an
incentive for Employee to remain in the service of the Company or its
subsidiaries.
     In consideration of the mutual covenants and agreements herein set forth
and in consideration of the Employee’s continued service with the Company or its
subsidiaries, the parties agree as follows:
     1. Grant of Restricted Stock. The Company hereby grants to the Employee ___
Restricted Stock Units (“Restricted Stock Units”). The Restricted Stock Units
are subject to the terms and conditions of this Agreement and the
Company’s___[insert applicable plan] Stock Incentive Plan (the “Plan”).
     2. Restricted Stock Units Certificates. Unless otherwise determined by the
Company, Restricted Stock Units shall be issued in book entry form only.
     3. Restriction Period. If Employee ceases to be employed by the Company or
its subsidiaries at any time during the Restricted Period, for any reason or no
reason, except as provided in paragraph 4, (whether with or without cause,
voluntary or involuntary, or as a result of resignation), the Employee’s rights
to the Restricted Stock Units and all other rights and interests hereunder shall
automatically terminate and be forfeited. [Insert Restriction Period and vesting
schedule] As soon as practicable following the lapse of the Restriction Period
applicable to a Restricted Stock Unit, Employee shall receive a share of
unrestricted stock in exchange therefor from the Company.
     For purposes of this Agreement, (i) a transfer of Employee from the Company
to a subsidiary or vice-versa, or from one subsidiary to another, shall not be
deemed a termination of employment; and (ii) an Employee who is granted a leave
of absence shall be deemed to have remained continuously in the employ of the
Company or a subsidiary during such leave of absence.
     4. Termination on Death, Disability or Normal Retirement; Change of
Control. Notwithstanding paragraph 3, the Restricted Stock Units shall
immediately vest and all restrictions applicable to such Restricted Stock Units
shall immediately lapse upon the occurrence of the Employee’s death, disability,
normal retirement or a Change of Control, and Employee shall receive an
unrestricted share of stock in exchange for each Restricted Stock Unit as soon
as practicable following death, disability, normal retirement or a Change of
Control. For purposes of this paragraph, the terms disability and normal
retirement shall be as defined in Section 1 of the Plan.
     5. Transferability. Except as provided in the next sentence or as otherwise
determined by the Committee, Employee agrees that the Restricted Stock Units may
not be sold, transferred, pledged or assigned during the Restricted Period. The
Employee may transfer any Restricted Stock Units (the “Transferred Restricted
Stock Units”) to certain family members (including any child, stepchild,
grandchild, parent, stepparent, grandparent, spouse, former spouse, sibling,
niece, nephew, mother-in-law, father-in-law, son-in-law, daughter-in-law,
brother-in-law, or sister-in-law, including adoptive relationships, a trust in
which these persons have more than fifty percent of the beneficial interest, a

 



--------------------------------------------------------------------------------



 



foundation in which these persons (or the employee) control the management of
assets and any other entity in which these persons (or the employee) own more
than fifty percent of the voting interests) by way of gift or domestic relations
order. Following a transfer permitted by the prior sentence, such transferee
will be bound by the same restrictions applicable to the Transferred Restricted
Stock Units prior to the transfer to such transferee. Any transfers for value
are, however, not permitted.
     6. Rights of a Stockholder. Except as provided in paragraph 3, the Employee
shall have, with respect to the Restricted Stock Units, none of the rights of a
shareholder of the Company, including the right to vote and receive dividends.
     7. Administration. The Committee shall have the right to resolve all
questions which may arise in connection with the Restricted Stock Units. Any
interpretation, determination or other action made or taken by the Committee
regarding the Restricted Stock Units shall be final, binding and conclusive.
     8. General. This Agreement shall be binding on the Employee, any heirs and
personal representatives and on the Company and its successors and assigns. This
Agreement may be executed in two or more counterparts, any one of which shall be
deemed an original without reference to the others. This Agreement is not, and
shall not be construed in any way, as an employment agreement for the benefit of
Employee. Notice given hereunder shall be in writing, and delivered either in
person or by special delivery, return receipt requested, and shall be deemed
given on the second day after being personally delivered or mailed, as the case
may be. A capitalized term not otherwise defined herein shall have the meaning
set forth in the Plan. In the event of any conflict between the Agreement and
the Plan, the terms of the Plan will govern.
     The parties hereto have executed this Agreement as of the date and year
first above written.

              AMERUS GROUP CO.
 
       
 
  By:    
 
       
 
       
 
  Dated:    
 
       
 
            EMPLOYEE
 
             
 
       
 
  Dated:    
 
       

 